Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “to a loader or a logging trailer supporting the loader” is indefinite.  In line 3, of Claim 1, “a loader” was introduced.  Is applicant claiming a second loader or is the loader in line 5 referring to the loader introduced in line 3. 
In re Claim 2, “aligning the second measuring arm” lacks antecedent basis.  The claim was interpreted as “aligning a second measuring arm.”  
In re Claim 3, “adjusting the cross-member relative to the base such that when the loader pulls a tree log through the 15saw towards the cross-member, the measurement arms are substantially perpendicular to the tree log,” is indefinite.  Claim 3 depends from Claim 1.  Claim 1 allows for one measurement arm.  However, Claim 3 
In re Claim 4, “wherein the base includes one or more extension arms that can be adjusted between a retracted position and an extended position,” is indefinite.  Claim 4 dependent from claim 1 which required a first extension arm and a second extension arm.  Are the one or more extension arms of Claim 4 referring to the first or second extension arms or adding one or more extension arms to the first and second extension arms.  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 7, “one or more measurement arms, wherein each of the one or more measurement arms can be adjusted to a particular position along the cross-member by sliding the measure arm along the cross-member between a first end and a second end of the cross-member,” is indefinite.  The claim allows for one or more measurement arms.  However, it is unclear which arm, if more than one measurement arm is being claimed is being referred to as “the measurement arm.”  The Examiner suggests replacing “the measurement arm” with “the one or more measurement arms.”  The claims were examined as best understood.  Appropriate correction is required.  
In re claim 10, “wherein each of the one or more measurement arms are slideably mounted to the cross-member, wherein the one or more measurement arms can be adjusted across a length of the cross-member” is indefinite.  This limitation appears to be already claimed in Claim 7, “wherein each of the one or more measurement arms can be adjusted to a particular position along the cross-member by sliding the measure arm along the cross-member between a first end and a second end 
In re Claim 13, wherein the angle relationship between the cross-member and the one or more extension arms can be adjusted,” is indefinite.  It is unclear what structure is being claimed.  Is this a particular hinge or connection?  The examiner suggests adding where a connection provides for the angle relationship between the cross-member and the one or more extension arms to be adjusted.  The claims were examined as best understood.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,730,200 Although the claims at issue are not identical, they are not patentably distinct from each other because 

In re Claim 1, US Patent No. 10,730,200 claims cutting tree logs at one of a plurality of lengths, the method comprising the actions of: fixedly orienting a loader and 
pivotally coupling a first swivel arm to a distal end of the first extension arm (see Col. 9, ll. 50-52); 
pivotally coupling a second swivel arm to a distal end of the second extension arm (see Col. 9, ll. 50-52); 
coupling a cross-member to the distal end of the first swivel arm (see Col. 9, ll. 53-55); 
coupling the cross-member to the distal end of the second swivel arm (see Col. 9, ll. 53-55); 
securing one or more measurement arms (hatch arms) to the cross-member at a desired cut length location along the cross-member (see Col. 9, ll. 57-65); aligning an end of a tree log with one of the measurement arms; and actuating the saw to create a log at one of the plurality of lengths (see Col. 9, ll. 66-Col. 10, ll. 4).

 In re Claim 3, US Patent No. 10,730,200 claims the action of adjusting the cross-member relative to the base such that when the loader pulls a tree log through the saw 

In re Claim 4, US Patent No. 10,730,200 claims wherein the base includes one or more extension arms that can be adjusted between a retracted position and an extended position (Claim 5)

In re Claim 5, US Patent No. 10,730,200 claims wherein the first extension arm and the second extension arm extension arm that can be individually adjusted between a retracted position and an extended position (see Col.. 9, ll. 40-45) and wherein the action of adjusting the cross-member relative to the base comprises extending one extension arm further than the other extension arm (The structure of Claim 1 of US Patent No. 10,730,200, allows this to occur).

In re Claim 6, US Patent No. 10,730,200 claims wherein the cross-member is adjustably connected to the first and second swivel arms and further comprising the action of adjusting the cut lengths set by the measurement arms by the cross-member on the extension arms (the structure of Claim 1 of US Patent No. 10,730,200, allow this to occur).

In re Claim 7, US Patent No. 10,730,200 Claims an apparatus that can be used for measuring lengths for cutting tree logs, the apparatus comprising (see Claim 1): 

one or more swivel arms, with each of the one or more swivel arms being pivotally attached to the distal end of one of the one or more extension arms wherein the swivel arms can be pivoted between a deployed state and stored state (see Col. 9, ll. 50-53); 
a cross-member that is coupled to the one or more swivel arms (see Col. 9, ll. 53-56); and 
one or more measurement arms (“hatch arms” in Claim 1 of 10,730,200), wherein each of the one or more measurement arms can be adjusted to a particular position along the cross-member by sliding the measure arm along the cross-member between a first end and a second end of the cross-member (see Col. 9, ll. 57 – Col. 10, ll. 4), whereby, the apparatus can be moved to an operational state by adjusting the one or more extension arms to the extended state and adjusting the one or more swivel arms to the deployed state and the apparatus can be moved to a transport state by adjusting the one or more extension arms to the retracted state and adjusting the one or more swivel arms to the stored state (see Claim 6).

In re Claim 8, US Patent No. 10,730,200 claims wherein each of the extension arms includes a plurality of telescoping sections (see Claim 2).

In re Claim 9, US Patent No. 10,730,200 claims wherein the one or more measurement arms are connected to the cross-member such that they extend substantially perpendicular to the cross-member and away from the one or more attachment plates when the one or more swivel arms are in the deployed state (see Col. 9, ll. 57 – Col. 10, ll. 4, and Claim 6).

In re Claim 10, US Patent No. 10,730,200 claims wherein each of the one or more measurement arms are slideably mounted to the cross-member, wherein the one or more measurement arms can be adjusted across a length of the cross-member (see Col. 9, ll. 57 – Col. 10, ll. 4).

In re Claim 11, US Patent No. 10,730,200 claims wherein each of the one or more measurement arms includes a metal rod (“tube”) that is coupled to the cross-member, and a plastic extension tube that is inserted into an end of the metal rod distal from the cross-member (see Claim 4).

In re Claim 12, US Patent No. 10,730,200 claims wherein each of the one or more measurement arms includes a metal tube (“rod”) that is coupled to the cross-member, and a plastic extension that is inserted into an opening of the metal tube that is distal from the cross-member (see Claim 4).



In re Claim 14, US Patent No. 10,730,200 claims wherein each of the one or more swivel arms are attached by a hinged connector to the distal end of one of the one or more extension arms, the cross-member is connected to an end of one of the one or more swivel arms distal from the hinged connector, and the one or more measurement arms are connected to the cross-member such that the angle of the one or more swivel arms and the one or more measurement arms is 90 degrees, wherein the one or more swivel arms can be moved between the deployed state, wherein the one or more swivel arms extend away from the one or more extension arms such that the angle between the one or more extension arms and the one or more measurement arms is greater than 90 degrees, and a stored state, wherein the one or more swivel arms are pivoted towards the one or more extension arms such that the angle between the one or more extension arms and the one or more measurement arms is approximately 90 degrees (see Claim 6 – the examiner notes that the hinges claimed in Claim 6 of US Patent No. 10,730,200, allows the swivel arms to be 90 degrees from the cross-member).

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
“attaching a base comprising a first attachment plate and a second attachment plate to a loader or a logging trailer supporting the loader, wherein a first extension arm comprising a proximal end that extends from the first attachment plate and a second extension arm comprising a proximal end extends from the second attachment plate; pivotally coupling a first swivel arm to a distal end of the first extension arm; pivotally coupling a second swivel arm to a distal end of the second extension arm; coupling a cross-member to the distal end of the first swivel arm; coupling the cross-member to the distal end of the second swivel arm; securing one or more measurement arms to the cross-member at a desired cut length location along the cross-member; aligning an end of a tree log with one of the measurement arms; and actuating the saw to create a log at one of the plurality of lengths.”  
None of the cited art teaches a base configured to be used for measuring cut lengths of trees including “pivotally coupling a first swivel arm to a distal end of the first extension arm; pivotally coupling a second swivel arm to a distal end of the second extension arm; coupling a cross-member to the distal end of the first swivel arm; coupling the cross-member to the distal end of the second swivel arm; securing one or more measurement arms to the cross-member at a desired cut length location along the cross-member; aligning an end of a tree log with one of the measurement arms; and actuating the saw to create a log at one of the plurality of lengths.”   While Bolton (US 4,907,294) teaches measurement arms, Bolton does not teach the structure claimed, namely, adjusting the measurement arms, in combination with a first swivel arm, as 

Claims 2-6 are allowable by virtue of their dependence to Claim 1

Claims 7-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In re Claim 7, none of the cited prior art teaches the structure claimed.  Namely, “ one or more swivel arms, with each of the one or more swivel arms being pivotally attached to the distal end of one of the one or more extension arms wherein the swivel arms can be pivoted between a deployed state and stored state; a cross-member that is coupled to the one or more swivel arms; and one or more measurement arms, wherein each of the one or more measurement arms can be adjusted to a particular position along the cross-member by sliding the measure arm along the cross-member between a first end and a second end of the cross-member, whereby, the apparatus can be moved to an operational state by adjusting the one or more extension arms to the extended state and adjusting the one or more swivel arms to the deployed state and the apparatus can be moved to a transport state by adjusting the one or more extension 
None of the cited art teaches a base configured to be used for measuring cut lengths of trees including “one or more swivel arms, with each of the one or more swivel arms being pivotally attached to the distal end of one of the one or more extension arms wherein the swivel arms can be pivoted between a deployed state and stored state; a cross-member that is coupled to the one or more swivel arms; and one or more measurement arms, wherein each of the one or more measurement arms can be adjusted to a particular position along the cross-member by sliding the measure arm along the cross-member between a first end and a second end of the cross-member, whereby, the apparatus can be moved to an operational state by adjusting the one or more extension arms to the extended state and adjusting the one or more swivel arms to the deployed state and the apparatus can be moved to a transport state by adjusting the one or more extension arms to the retracted state and adjusting the one or more swivel arms to the stored state.”   While Bolton (US 4,907,294) teaches measurement arms, Bolton does not teach the structure claimed, namely, adjusting the swivel arms, cross member and measurement arms in the manner claimed, as required by Claim 1. While Sagorski (US 9,808,953) teaches adjusting measurement arms (see Sagorski, Fig. 5, #138), Sagorski fails to teach swivel arms connecting the cross-members. No reason for modification wither Bolton or Sagorski to arrive at the structure of Claim 1 was found during the search.

Claims 8-14 are allowable by virtue of their dependence to Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G RILEY/Primary Examiner, Art Unit 3724